Citation Nr: 0632239	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1. Whether new and material evidence has been presented to 
reopen the claim for nonservice-connected pension.  

2. Whether new and material evidence has been presented to 
reopen the claim for service connection for pulmonary 
tuberculosis.  





ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The appellant was beleagured from December 8, 1941 to April 
9, 1942, in no casualty status from April 10, 1942 to 
September 14, 1945, and served with the Philippine Army from 
September 15, 1945 to October 22, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that determined that the 
appellant was not eligible for a nonservice-connected 
pension, and from a February 2002 rating decision of the same 
RO, that determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
pulmonary tuberculosis.  

Since the RO last considered the issues on appeal, the 
appellant has submitted additional evidence which was 
received in March 2005.  A supplemental statement of the case 
has not been issued by the RO addressing this additional 
evidence, and the appellant has not waived his right to have 
this additional evidence initially considered by the RO.  38 
C.F.R. §§ 19.31, 20.1304 (2005).  Nevertheless, because this 
evidence concerns present treatment for heart disease, 
hypertension, pneumonia and upper gastrointestinal bleeding, 
which are not issues in this appeal, this evidence is not 
pertinent to the current claims.  Therefore, the Board will 
proceed to adjudicate the claims with referral of the 
evidence to the RO. 

The appellant submitted a letter, dated in March 2005, 
indicating that he no longer wanted the American Legion as 
his representative.  He stated that he wanted his daughter 
C.B.B-L., as his representative.  The Board sent the 
appellant a letter dated April 11, 2006, requesting that he 
complete an enclosed VA Form 21-22, specifying who he wanted 
as his representative.  This letter informed him that the 
Board would suspend review of his appeal for 45 days and, 
that if the Board did not hear from him within that period, 
it would be assumed that he did not desire representation.  
As no reply has been received, the appellant is unrepresented 
in this matter and the Board is proceeding to review the 
appeal. 


FINDINGS OF FACT

1. Nonservice-connected disability pension was denied by the 
RO in a February 1996 rating decision, and the appellant did 
not appeal this determination.

2. Evidence received since the February 1996 rating decision 
is either duplicative or redundant of evidence already of 
record and does not raise a reasonable possibility of 
substantiating the claim for eligibility for nonservice-
connected disability pension.  

3. Service connection for pulmonary tuberculosis was denied 
by the RO in a July 1994 rating decision, and the appellant 
did not appeal this determination.

4. Evidence received since the July 1994 rating decision is 
either duplicative or redundant of evidence already of record 
and does not raise a reasonable possibility of substantiating 
the claim of service connection for pulmonary tuberculosis.  


CONCLUSIONS OF LAW

1. The February 1996 rating decision, denying nonservice-
connected disability pension, became final.  38 U.S.C.A § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2006).

2. New and material evidence has not been presented to reopen 
the claim for nonservice-connected pension, and thus, the 
claim is denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3. The July 1994 decision, denying service connection for 
pulmonary tuberculosis, became final.  38 U.S.C.A § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2006).

4. New and material evidence has not been presented to reopen 
the claim of service connection for pulmonary tuberculosis, 
and thus, the claim is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet.App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant pre-adjudication VCAA notice by 
letters, dated in April, June, and July 2002.  

In the July 2002 letter, the appellant was informed that in 
order to reopen the claim for nonservice-connected pension, 
he must submit evidence that had not previously been 
submitted to VA and that pertained to service in a 
"regular" component of the United States Armed Forces.  

In the April 2002 letter the appellant was told of the 
requirements to establish a successful claim for service 
connection, advised that VA would try to obtain evidence 
identified by the appellant, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  

In the June and July 2002 letters, the appellant was advised 
of what constituted new and material evidence to reopen his 
claim for nonservice-connected disability pension and for 
service connection for pulmonary tuberculosis.  The notice 
included the general provision for the effective date of the 
claims to reopen, that is, the date of receipt of the claims.

In the June 2002 letter, the appellant was told that new 
evidence was evidence submitted to VA for the first time and 
that evidence that was cumulative and tended to reinforce a 
previously established point was not new evidence.  The 
letter informed the appellant that "material" evidence must 
bear directly and substantially upon the area of 
consideration.  He was also informed of the standard under 
Evans v. Brown, 9 Vet. App. 273 (1996) and required by Kent 
v. Nicholson, 20 Vet App. 1 (2006).  In this regard he was 
told that new evidence is material when it pertains to 
circumstances showing the condition was incurred coincident 
to military service.  This satisfies Evans and Kent because 
the basis for the previous denial was that evidence failed to 
show onset of pulmonary tuberculosis during service or in the 
applicable presumptive period.  

The June 2002 letter informed the appellant of the definition 
of material evidence found in 38 C.F.R. § 3.156 effective 
prior to August 2001.  This definition no longer applied by 
the time the veteran filed his claims in May 2002 and 
February 2003.  The regulation however did not change the 
standard that by definition evidence that was cumulative or 
redundant was not new and material evidence.  Essentially, 
the defect in the notice was that the appellant was told that 
material evidence was evidence that "must bear directly and 
substantially upon the area of consideration" instead of 
being informed of the standard, in effect at the time his 
claim was filed, that defined material evidence as "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156 
(2006).  

The prejudice that this defect in notice would naturally lead 
to is that, in the mistaken belief that certain evidence did 
not bear "substantially or directly" on the issue under 
consideration, the appellant would fail to submit evidence 
that by itself or with other evidence, related to an 
unestablished fact.  The nature of evidence subsequently 
submitted by the appellant clearly shows that he did not 
limit his submissions based on a lack of direct or 
substantial bearing on the issue of incurrence during 
service.  

The evidence submitted by the appellant reflects a reliance 
on even a broader standard of materiality than that codified 
in 38 C.F.R. § 3.156 since August 2001.  His submission of an 
undated x-ray report, claimed by the appellant to have been 
from 2002, statements of physicians claiming to treat him 
many years after service, and historical accounts of 
allegedly fellow servicemen, demonstrates that his submission 
of evidence was not affected by a belief that only evidence 
that beared "substantially and directly on the issue of 
consideration" would be considered material.  Rather, the 
evidence submitted indicates that the appellant acted upon 
the belief that any evidence related to his claimed 
disability, whether or not it tended to prove incurrence 
during service, was material.  

As explained above, the appellant liberally submitted 
evidence, which would have been withheld had he had relied on 
either the pre- or post-August 2001 version of 38 C.F.R. § 
3.156.  In doing so, the appellant was not prejudiced by the 
defect in the notice.

More over, a remand to direct strict adherence to the VCAA 
requirements would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran in the face of overwhelming evidence in support of 
the result in this case.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473.     

For these reasons, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As the appellant has not identified 
any additional pertinent evidence, the Board finds the duty 
to assist has been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard

Generally, a claim which has been denied in an unappealed 
rating decision by the RO may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the benefit, but the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Nonservice-connected Pension

In January 1990 and again in February 1996, the RO decided 
that the appellant was ineligible for a nonservice-connected 
disability pension.  The appellant was informed of his 
appellate rights in a letter dated February 27, 1996.  He did 
not appeal the decision, and thus, the decision became final.  

In April 2003, the appellant again filed a claim for 
nonservice-connected pension benefits.  In July 2003, the RO 
implicitly reopened the February 1996 decision and determined 
that the appellant was not eligible for a nonservice-
connected disability pension.  Even though the RO reopened 
the claim, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of how the RO ruled.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  The Board lacks jurisdiction to 
consider disallowed claims that have become final unless 
there is a basis for reopening the claim.  Thus the Board 
must consider whether new and material evidence has been 
submitted to reopen the appellant's claim for nonservice-
connected pension.

The provisions of 38 U.S.C.A. § 1521 set forth as 
requirements for nonservice-connected disability pension that 
the person who served during military service be a "veteran" 
of a period of war.  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The service department has determined that the appellant had 
service from September 15, 1945, to October 22, 1945, as a 
member of the Philippine Army.  The appellant does not 
dispute the factual determination of his service made by the 
service department.  Further, the Board has no reason to 
question the service department certification and it appears 
that the certification contains needed information as to 
length, time, and character of service, and is genuine and 
the information contained in it is accurate.

However, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including service as a recognized guerrilla, does 
not constitute active military, naval or air service 
qualifying for VA nonservice-connected pension benefits.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

Under these guidelines, the Board finds that the appellant 
has not submitted new and material evidence to reopen the 
claim previously denied by the RO in February 1996.

The basis for the February 1996 denial was that the evidence 
of record did not establish that the appellant was eligible 
for nonservice-connected pension because his service in the 
Philippine Army did not satisfy the service requirements for 
eligibility for nonservice-connected disability pension.  
With one exception, the evidence pertinent to the appellant's 
service, submitted since the February 1996, are either exact 
copies of previously submitted documents or differ only in 
non-substantive aspects, for example, a different signing 
official or different date typed on the document.  The lone 
exception is a document dated August 29, 1986, signed by a 
Major in the Philippine Army.  The document, as the others, 
contains no substantive information not already of record.  

Listed below is a summary of the evidence pertinent to the 
appellant's claim, of record at the time of the February 1996 
denial, followed by the evidence received since February 
1996, to the extent that the received evidence was not merely 
exact copies of previously received evidence, or copies 
differing only in the date of the document or the signing 
official.

Evidence Previously Considered

A June 1994 United States Army Reserve Personnel 
determination, that the appellant had service in the HQ and 
HW CO, 3rd BN Med Co, 51st Inf Regt,  51st Div. ending in 
October 1945.  An undated document signed by an officer of 
the United States military, containing copies of a document 
dated in October 1945 showing that the appellant was 
beleaguered from December 8, 1941 to April 9, 1942, in no 
casualty status from April 10, 1942 to September 14, 1945, 
and in regular Philippine Army service from September 15, 
1945 to October 22, 1945.  This document also stated that the 
appellant had no guerrilla service.  

Affidavits of Philippine Army Personnel, signed by the 
appellant in September 1945, and October 1945, that he served 
with the USAFFE with the 51st Med Co, 51st Inf Regt, 51st 
Div.

An October 1945 Commonwealth of the Philippines letter 
indicating that the appellant served in the 3d Repl Bn 
(Philippine Army).  A May 1963 certification from the General 
Headquarters Armed Forces of the Philippines, stating that 
the appellant was inducted in the USAFFE and assigned to the 
51st Med Co, 51st Division and reported to the 3rd Repl Bn.  

Republic of the Philippines, Ministry of National Defense 
letters, dated in July 1985 and September 1986.  
Collectively, these documents list the appellant's service in 
World War Two as with the 51st Med Co, 51st Regt, 51st Div. 
of the Philippine Army.  

Letters from the appellant, dated in March 1991, July 1993, 
September 1993 and January 1996.  Collectively, these letters 
asserted that the appellant was a USAFFE veteran and entitled 
to a nonservice-connected disability pension.  

Evidence Received Since February 1996

Letters from the appellant, dated in February 2001, March 
2001, February 2003, September 2003, March 2004, and June 
2004, all restating his belief that his service entitles him 
to nonservice-connected pension benefits.

A document dated in August 1986 and signed by a Major in the 
Philippine Army that supplies no new information, merely 
restating that the appellant served with the 51st Med. Co, 
51st Div. under the USAFFE.

Analysis

The Board notes that the appellant does not contend that he 
has service other than that already established prior to July 
1996.  Rather he contends that his service should make him 
eligible for a nonservice-connected pension. 

Neither the August 1986 document nor the copies of previously 
submitted documents are new and material evidence because 
they contain only information redundant and duplicative of 
that of record prior to February 1996.  Furthermore, all the 
newly received evidence established no more than that the 
appellant had USAFFE service with the Philippine Army, with 
the 3rd Battalion, 51st Medical Company, 51st Infantry 
Regiment, 51st Division, ending in October 1945.  This fact 
was established through evidence already of record in 
February 1996 and does not raise a reasonable possibility of 
substantiating the claim for nonservice-connected pension.  

Having determined that new and material evidence has not been 
presented, the appellant's claim is not reopened. 

Pulmonary Tuberculosis

In July 1994, the RO denied the appellant's claim of service 
connection for pulmonary tuberculosis.  In a letter dated 
July 12, 1996, the appellant was notified of the decision and 
his appellate rights.  He did not appeal the decision and 
thus, the decision became final.  

The basis for the July 1994 denial of the appellant's claim 
was that the record lacked evidence showing that the 
appellant's claimed pulmonary tuberculosis had its onset 
during service or within 3 years of separation from service.  
Thus, evidence received since the July 1994 denial must tend 
to prove onset of pulmonary tuberculosis during service or 
within three years of discharge from service in order to be 
material evidence.  

Additionally, any newly received evidence is not new and 
material evidence if it is merely redundant or cumulative of 
evidence already of record in July 1994. 

With these considerations in mind, the evidence of record in 
July 1994, that is relevant to the issue on appeal, is listed 
below.  This is followed by a listing of evidence relevant to 
the issue on appeal received since July 1994, to the extent 
that the newly received evidence are not merely copies of 
evidence already of record.

Evidence Previously Considered 

An affidavit for Philippine Army Personnel, signed by the 
appellant in October 1945.  Under a heading for chronological 
record of wounds and diseases incurred, the only entry 
indicates that in January 1942, the appellant was treated for 
influenza.  Under the heading for permanent disabilities 
incurred, if any, is written "none".  

In VA Form 21-526, dated in August 1993, the appellant 
listed: Pulmonary tuberculosis - Apr. 1942.  The appellant 
listed that he was treated from Mar. 28, 1942 to April 6, 
1942 at the Cabeaban Hospital Bataan.  The appellant also 
indicated that he was a medical doctor and that his 
employment prior to and since becoming disabled had been the 
practice of medicine.  

Letters from the appellant, dated in March 1991, July 1993, 
October 1993, and February 1994 collectively contending that 
he suffered from pulmonary tuberculosis during service.

The following items were submitted coincident with this 
August 1993 claim and referenced in the appellant's letter of 
September 1993:

A document from the Philippine General Hospital, dated in 
February 1965, that certifies that all the clinical records 
of the hospital prior to February 1945 were destroyed, and 
thus, that the hospital could not issue a certificate in the 
case of the appellant, who alleged that he had been confined 
there on or about April 21, 1942.  

An x-ray report from July 1965, 20 years after separation 
from service.  This x-ray report lists an impression of 
minimal pulmonary tuberculosis and bronchitis.  

A Medical Certificate signed by D.S. Tanqui M.D. in December 
1980, indicating that the appellant first consulted this 
physician sometime in August 1942 for malaria and complaining 
of "pain at the back, cough and swelling of the knee 
joints."  The certificate goes on to state, "I have learned 
that he later consulted other physicians and was already 
undergoing treatment for his gallstones, lungs and liver 
infection and peptic ulcer.  I treated him for practically 
the same ailments in 1945-1947.  However up to now he still 
seeks my professional services but lately complains of easy 
fatigability, chest pain, cough, insomnia and pain when about 
to walk."  Finally, the certificate provides an unsupported 
diagnosis of pulmonary tuberculosis.



An undated affidavit, signed by P.S.F., stating that he 
served with the appellant and that the appellant "suffered 
different kinds of illnesses due to the prevailing conditions 
then such as malaria and dysentery...accompanied by persistent 
cough with back and chest pains and pain with swelling of the 
lower extremities that he had difficulty in walking."  
P.S.F. goes on to state that he saw the appellant reporting 
to his physician for treatment in Iriga and Naga City for 
these same ailments.  

Evidence Received Since July 1994

Subsequent to July 1994, the appellant submitted letters to 
the RO dated in April 2001, September 2001, April 2002, June 
2002, August 2002, October 2002, February 2003, April 2003,  
two letters in June 2003, September 2003, January 2004, June 
2004 and June 2006 as well as affidavits signed by the 
appellant in June 2002 and March 2004.  These letters all 
assert that the appellant believes that he is entitled to 
service connection for pulmonary tuberculosis. 

A medical certificate signed by Dr. L.M. Pardalis in April 
2001, stating that he has treated the appellant for several 
years and that the appellant has a diagnosis of pulmonary 
tuberculosis, class IV.  The appellant has also submitted an 
undated document that he avers is an x-ray report from 2002.  
This report appears to be of a thoracic cage x-ray and states 
as an impression "minimal pleural effusion versus 
thickening, left".  

Letters, including "certifications" by J.D.F., V.B.B., and 
S.P.B, all received in August 2002.  J.D.F. and S.P.B. state 
that they served during World War Two and knew the appellant 
during that time.  They state that they either knew or the 
appellant told them that the he had chills, cough, and a 
fever and they observed the appellant visiting a physician 
during and/or after World War Two.  V.B.B., the appellant's 
daughter, describes the appellant's medical symptoms many 
years after World War Two.  



Analysis

For the following reasons, the Board does not find any of the 
evidence submitted since July 1994 to be new and material 
evidence.  

The letters submitted by V.B.B., J.D.F., and S.P.B., are not 
competent evidence that the appellant had pulmonary 
tuberculosis during his service or that pulmonary 
tuberculosis manifested to a degree of 10 percent within 
three years of separation from service.  As lay persons, 
these individuals are not competent to render a medical 
opinion as to the nature of an illness.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  

Therefore, taking J.D.F. and S.P.B.'s letters as completely 
credible accounts, they only tend to prove that during and 
after service, the veteran had a cough and that he saw a 
doctor.  The accounts are thus cumulative of evidence already 
of record by way of Dr. Tanqui's letter received prior to 
July 1994.  V.B.B.'s letter is cumulative for the same 
reasons.  Her letter is also not material under Evans because 
it does not tend to show onset of pulmonary tuberculosis 
during service or the presumptive period.  In this regard, 
the Board notes that of record is a document showing that 
V.B.B. was born in 1957, many years after the veteran was 
separated from service.  

The certification by Dr. Pardalis, is not evidence of 
pulmonary tuberculosis during service or the three years 
following service because Dr. Pardalis states only that he 
has treated the appellant for several years for pulmonary 
tuberculosis.  Since the certification was written in 2001, 
this cannot reasonably encompass the time period ending in 
October 1948, 3 years after the appellant was separated from 
service.  The same analysis applies to the x-ray report from 
2002, it does not tend to prove that the appellant had 
pulmonary tuberculosis during the applicable period of time.



None of the letters written and submitted by the appellant 
since July 1994 contain new and material evidence.  The 
letters either state that the appellant suffered from 
pulmonary tuberculosis during or after service to include 
immediately after service.  

Of record at the time of the July 1994 decision were letters 
from the appellant, Dr. Tanqui, and P.S.F. that asserted 
these same facts.  Thus this is merely cumulative and 
redundant information.

The Board is aware that in the June 2003 letter, the 
appellant states that he is a physician and that, in his 
medical opinion, pulmonary tuberculosis was the result of his 
service.  The assertion that the appellant is a medical 
doctor was already of record at the time in July 1994 because 
he so indicated in his August 1993 claim.  In that regard his 
historical account, as a physician or as a lay person, of 
suffering from pulmonary tuberculosis during service, is not 
new evidence.  

The assertion by the appellant in his June 2003 letter, that 
as a physician, he knows that his pulmonary tuberculosis was 
caused by service, is not evidence of incurrence during 
service.  Assuming, without deciding, that it is a medical 
nexus opinion, it does not tend to establish service 
incurrence, but rather offers an opinion based on the 
unestablished fact of service incurrence.  In this regard the 
letter seeks to use a medical nexus opinion to bootstrap the 
onset of pulmonary tuberculosis during service or in the 
presumptive period.  The opinion is not material to reopening 
his claim and is not evidence of the occurrence of pulmonary 
tuberculosis during any applicable period.  

The appellant's contention that pulmonary tuberculosis had 
its onset later in life, due to the effects of malaria and 
other conditions claimed during service, amounts to a claim 
based on secondary service connection.  Disabilities 
proximately the result of or due to a service-connected 
disease or disability shall be service connected.  38 C.F.R. 
§ 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Since the appellant is not service connected for any 
disability, such a claim is without a legal basis.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Therefore, this opinion does not amount to material evidence 
because, considered with all the evidence of record, it does 
not raise a reasonable possibility of substantiating the 
claim.  

In short, none of the additional evidence, considered by 
itself or with all other evidence of record, raises the 
reasonable possibility of substantiating the appellant's 
claim.  

For these reasons, the Board finds that new and material 
evidence has not been presented to reopen the claim of 
service connection for pulmonary tuberculosis previously 
denied in July 1994.  


ORDER

As new and material evidence has not been presented, the 
claim of entitlement to nonservice-connected disability 
pension is not reopened and the appeal is denied.   

As new and material evidence has not been presented, the 
claim of service connection for pulmonary tuberculosis is not 
reopened and the appeal is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


